PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Application of
Robert M. Zerhusen et al.
Application No. 15/660,360
Filed: July 26, 2017
Attorney Docket No. 7175-263176
:
:
:   DECISION DISMISSING PETITION
:   UNDER 37 CFR 1.313(c)(2)
:



This is a decision on the petition under 37 CFR 1.313(c)(2), filed November 02, 2021, to withdraw the above-identified application from issue after payment of the issue fee. 

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Scott M. Simmonds appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party on whose behalf he/she acts.

The petition is DISMISSED AS MOOT.

Unfortunately, the petition was not referred to the appropriate deciding official for decision until after the issuance of this application into a patent.  However, petitioner’s attention is directed to 37 CFR 1.313(d), which states:


A petition under this section will not be effective to withdraw the application from issue unless it is actually received and granted by the appropriate officials before the date of issue.  (Emphasis added) 


In this case, the petition was not received in the Office of Petitions for consideration until 
November 16, 2021.  Therefore, as the case has now issued, the petition to withdraw from issue cannot be granted.

Petitioner is advised, that while petitions to withdraw from issue may be filed EFS-Web to the Commissioner for Patents, as was done in this case.  However, the Office cannot ensure that any petition under 37 CFR 1.313(c) will be acted upon prior to the date of patent grant. Therefore, applicants are strongly cautioned to call the Office of Petitions to ensure that the petition has been received and assigned to the appropriate deciding official.  See MPEP § 1308.




Telephone inquiries should be directed to JoAnne Burke at (571) 272-4584.





/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions